Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 10/04/2021 has been entered and fully considered. 
Claims 1,3,4,5,6,7,8,9,10,11 are pending, of which claims 1,3,7,11 were amended.  The amendments of claims 1,3,7,11 are sufficiently supported by the originally filed disclosure.
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 11, including “a liquid,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 11, including “an ionic liquid non-affinitive porous layer,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1,3,4,5,6,7,8,9,10,11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim(s) 1 has the phrase, “thermoplastic resin,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, claim 7 defines “thermoplastic resin,” as “polyolefin-based resin”, but “polyolefin-based resin” is not limited to “thermoplastic resin.” This defined the claim language contradictory its ordinary meaning. As evidenced by, EN (US 20050258522 A1) which states "The polyolefin resin mentioned above is preferably a thermosetting polyolefin resin or a thermoplastic polyolefin resin", at para 44

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 fails to include all the limitations of the claim upon which it depends, since claim 7 broadens "thermoplastic resin" beyond its ordinary meaning. Claim 7 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3, 4, 5, 6, 7, 8, 9, 10, 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 3, 4, 5, 6, 8, 9, 10, 11,14 of copending Application No. 16612036(US 20210154622) (reference application).
or, in the alternative, under on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 3, 4, 5, 6, 8, 9, 10, 11,14 of copending Application No. 16612036(US 20210154622) (reference application) in view of US 20140283839 (herein known as WICKHAM).
 
Although the conflicting claims are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would conclude that the membrane and method for membrane as recited in the co-pending application claims clearly envisages the laminate and method for laminate of the instant application.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide polytetrafluoroethylene of WICKHAM for the non-affinitive porous layer of 16612036, for the benefit of providing the needed details of a specific workable non-affinitive porous layer, rather than merely the generic term non-affinitive porous layer.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim(s) 1, 4, 5, 7, 8, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140283839 (herein known as WICKHAM) in view of JP2010-214324-A (herein known as TAKANO; Machine translation is being used as official translation).

With regard to claim 1, WICKHAM teaches an ionic liquid-containing laminate, comprising:, especially at figs 5,21, para 58,86
an ionic "hydrophillic" (liquid affinitive) porous layer having "IL" (an ionic liquid-containing liquid retained) within pores (voids) of polytetrafluoroethylene, especially at figs 5,21, para 58,86
WICKHAM does not specifically teach wherein the ionic liquid affinitive porous layer contains inorganic materials
But, TAKANO teaches an ionic liquid-containing laminate (1,2), comprising:, especially at fig 1 para 102, Machine translation is being used as official translation.
an ionic hydrophilic (liquid affinitive) porous layer 1a having an ionic liquid-containing liquid 1b retained within holes (pores, voids), especially at fig 1 para 54,102
TAKANO teaches wherein the ionic liquid affinitive porous layer contains "glass" (within scope of inorganic materials) or “polytetrafluoroethylene”, especially at fig 1 para 33,102
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to substitute polytetrafluoroethylene of WICKHAM for glass of TAKANO, since because 
WICKHAM teaches an ionic liquid "hydrophobic" (non-affinitive) porous layer of polytetrafluoroethylene (which is within the scope of thermoplastic as indicated by instant specification, especially at para 49 58), especially at figs 5,21, para 58,86

With regard to claim 4, WICKHAM teaches
 wherein a thickness of the ionic liquid affinitive porous layer is within the claimed range, especially at figs 5,21, para 58,86 
WICKHAM of does not specifically teach wherein an average thickness of the ionic liquid affinitive porous layer is from 0.01 to 100 um
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the thickness as an average of WICKHAM with wherein a thickness of the ionic liquid affinitive porous layer is within the claimed range of WICKHAM for the benefit of even performance across the thickness; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)


wherein the ionic liquid-containing liquid contains an ionic liquid that contains a cation and anion; "amine" (an ammonium), especially at claim 13,15
a fluorine-containing anion, especially at claim 16

With regard to claim 7, WICKHAM teaches
 wherein the ionic liquid non-affinitive porous layer contains fluororesin, especially at figs 5,21, para 58,86, claim 21
The written description has not explicitly limited the contact angle result to any specific ionic liquid non-affinitive porous layer; and the written description has not explicitly limited the contact angle result to any specific ionic liquid-containing liquid (see instant specification para 21); wherein "ionic liquid non-affinitive porous layer" does not sufficiently identify in itself a specific material; and "ionic liquid-containing liquid" does not sufficiently identify in itself a specific material; Considering that WICKHAM teaches the ionic liquid-containing liquid contains an ionic liquid that contains a cation and anion; "amine" (an ammonium), and the ionic liquid non-affinitive porous layer contains fluororesin, especially at figs 5,21, para 58,86, claim 13,15,21; Thus, the claimed result of ‘a contact angle of the ionic liquid non-affinitive porous layer with respect to the ionic liquid-containing liquid is from 90 to 150°,’ is taken to be necessarily present in the membrane of WICKHAM , since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II);MPEP 2112.01 Part I states…Where the claimed and prior art products are identical or substantially identical in structure or composition, or are 
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to have the laminate of WICKHAM with result of a contact angle of the ionic liquid non-affinitive porous layer with respect to the ionic liquid-containing liquid is within the claimed range, since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01 Parts I-II)

With regard to claim 8, WICKHAM teaches 
wherein the ionic liquid-containing liquid further contains polyamine (within the scope of a second liquid that is miscible with the ionic liquid), especially at para 50, claims 13,15,16,0.


wherein the second liquid is polyamines, especially at para 50, claims 13,15,16

With regard to claim 11, WICKHAM teaches 
impregnating the ionic liquid-containing liquid within the voids of the ionic liquid affinitive porous layer in the laminate, especially at figs 5,21, para 53, 58,86
including the ionic liquid non-affinitive porous layer and the ionic liquid affinitive porous layer, especially at figs 5,21, para 58,86
WICKHAM does not specifically teach wherein the ionic liquid affinitive porous layer contains inorganic materials
But, TAKANO teaches an ionic liquid-containing laminate (1,2), comprising:, especially at fig 1 para 102, Machine translation is being used as official translation.
an ionic hydrophilic (liquid affinitive) porous layer 1a having an ionic liquid-containing liquid 1b retained within holes (pores, voids), especially at fig 1 para 54,102
TAKANO teaches wherein the ionic liquid affinitive porous layer contains "glass" (within scope of inorganic materials) or “polytetrafluoroethylene”, especially at fig 1 para 33,102
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to substitute polytetrafluoroethylene of WICKHAM for glass of TAKANO, since because these two materials were art-recognized equivalents at the time the invention was made, as discussed with TAKANO, one of ordinary skill in the art would have found obvious to substitute the polytetrafluoroethylene for glass; otherwise, because the 
WICKHAM teaches an ionic liquid "hydrophobic" (non-affinitive) porous layer of polytetrafluoroethylene (which is within the scope of thermoplastic as indicated by instant specification, especially at para 49 58), especially at figs 5,21, para 58,86

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140283839 (herein known as WICKHAM) in view of JP2010-214324-A (herein known as TAKANO; Machine translation is being used as official translation) as applied to claim(s) above, and further in view of "Nanoporous ceramic supported ionic liquid membranes for CO2 and SO2 removal from flue gas" (herein known as KAROUSOS).

With regard to claim 6, WICKHAM does not specifically teach wherein the ionic liquid affinitive porous layer contains the ionic liquid-containing liquid at a ratio from 1 to 100 parts by volume with respect to 100 parts by volume of voids therein 
But, KAROUSOS teaches 
wherein the ionic liquid affinitive porous layer contains the ionic liquid-containing liquid "completely filled" within the claimed range, especially at abstract, 3.1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide WICKHAM with wherein the ionic liquid affinitive porous layer contains the ionic liquid-containing liquid "completely filled" within the claimed range of KAROUSOS for 


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140283839 (herein known as WICKHAM) in view of JP2010-214324-A (herein known as TAKANO; Machine translation is being used as official translation) as applied to claim(s) above, and further in view of US 20140377156 (herein known as OKADA).

With regard to claim 10, WICKHAM teaches
 wherein a ratio of the ionic liquid and the water removed (second liquid), especially at claims 1,10,11
 WICKHAM does not specifically teach wherein a ratio of the ionic liquid and the second liquid, (the ionic liquid)/(the second liquid)(molar ratio), is from 25/75 to 75/25 
But, OKADA teaches wherein a ratio of the ionic liquid and the water (second liquid), (the ionic liquid)/(the second liquid)(molar ratio), is within the claimed range, especially at para 77 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide WICKHAM with wherein a ratio of the ionic liquid and the water (second liquid), (the ionic liquid)/(the second liquid)(molar ratio), is within the claimed range of OKADA 


Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.


Applicant argues at page(s) 4, particularly “Accordingly, the present amendments to the claims do not introduce new matter into the application as originally filed. As such, entry of the instant amendment and favorable action on the merits are earnestly solicited at present."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 4, particularly “Claim 7 is rejected under AIA  35 U.S.C. § 112(a) as failing to comply with the written description requirement. This rejection is respectfully traversed."

page(s) 5, particularly “However, it is submitted that in general, there is a “contact angle” between a liquid and another substance (in the present invention the ionic liquid non-affinitive porous layer) when contacted with each other, and such a “contact angle” is a kind of property determined depending on the combination of a liquid and another substance. Further, as stated in the instant specification (e.g., paragraphs [0021], [0070], and [0076]), it is submitted that a person skilled in the art can understand how to determine and attain the claimed “contact angle” based on the instant specification.
page(s) 5, particularly “Applicant respectfully submits that the claims comply with the written description requirements of AIA  35 U.S.C. § 112(a). Accordingly, reconsideration and withdrawal of this rejection are respectfully requested.
In response, respectfully, the Examiner does not find the argument persuasive.  
In response, the previous rejection 35 U.S.C. § 112(a) is withdrawn after further consideration

Applicant argues at page(s) 5, particularly “Claim 11 is rejected under AIA  35 U.S.C. § 112(b) as being indefinite. This rejection is respectfully traversed."
page(s) 5, particularly “In this Amendment, claim 11 has been amended to address the issue(s) alleged in the Office Action. Applicant respectfully submits that the claims, as amended, particularly point out and distinctly claim the subject matter which Applicant regards as the invention. Reconsideration and withdrawal of this rejection are respectfully requested.

The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 11, including “a liquid,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s)

Applicant argues at page(s) 6, particularly “These rejections are respectfully traversed. Reconsideration and withdrawal of these rejections are respecstfully requested based on the following considerations."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 6, particularly “Upon entry of the current amendments to the claims, the claimed invention has been further defined over the cited references, even in combination, as discussed below. It is noted that since claim 1 has been amended by incorporating the limitation of claim 2, the alleged prior art rejections based on Wickham et al. US ‘839 and Karousos et al. are overcome upon entry of the current amendments to the claims."
In response, respectfully, the Examiner does not find the argument persuasive.  Claim(s) 1, 4, 5, 7, 8, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140283839 (herein known as WICKHAM) in view of JP2010-214324-A (herein known as TAKANO; Machine translation is being used as official translation)


page(s) 11, particularly “None of the cited references disclose or suggest the features of the present application as more precisely recited in the amended claims. Specifically, the features of the present application reside in a combination of an ionic liquid affinitive porous layer (C) comprising an inorganic material and an ionic liquid non-affinitive porous layer (B) comprising a thermoplastic resin in a laminate; and retaining an ionic liquid-containing liquid (A) within the voids of the layer (C) in the laminate.
page(s) 11, particularly “Therefore, the claimed invention of the present application is neither anticipated by nor obvious over the cited references, even in combination, as explained below.
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is unclear as to which supposed court has established a test for "Novelty and Nonobviousness" as "None of the cited references disclose or suggest the features of the present application as more precisely recited in the amended claims". Rather, "The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103." MPEP 2112

Applicant argues at page(s) 11, particularly “Wickham et al. US ‘839"
page(s) 11, particularly “Wickham et al. US ‘839 fails to disclose or suggest use of the claimed inorganic material as the IL affinitive porous layer (C).
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant's arguments against the references individually, one cannot show 


Applicant argues at page(s) 11, particularly “Furthermore, Wickham et al. US ‘839 focuses on lightweight PLSS (paragraphs [0003], [0038], and [0041]). An inorganic material usually has a specific gravity higher than that of a polymer material, and thus, in Wickham et al. US ‘839, a person skilled in the art could not arrive at use of the inorganic material instead of PTFE as the IL affinitive porous layer (C). "
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant has failed to identify why "An inorganic material usually has a specific gravity higher than that of a polymer material" would be a supposed reason that "a person skilled in the art could not arrive at use of the inorganic material instead of PTFE as the IL affinitive porous layer (C)" As well, Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I) 
Furthermore, Contrary to the Applicant's assertion, TAKANO teaches wherein the ionic liquid affinitive porous layer contains "glass" (within scope of inorganic materials) or “polytetrafluoroethylene”, especially at fig 1 para 33,102

Applicant argues at page(s) 12, particularly “Thus, Takano et al. JP ‘324 fails to disclose or suggest the technical meaning of the IL affinitive porous layer (C) containing an inorganic material, and a person skilled in the art could not arrive at the claimed 
In response, respectfully, the Examiner does not find the argument persuasive.  Contrary to the Applicant's assertion, TAKANO teaches wherein the ionic liquid affinitive porous layer contains "glass" (within scope of inorganic materials) or “polytetrafluoroethylene”, especially at fig 1 para 33,102
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues at page(s) 12, particularly “The claimed subject matter of the present application could not be anticipated or easily predicted from Karousos et al. due to the lack of the motivation to stack the ionic liquid non- affinitive porous layer (B) comprising a thermoplastic resin."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant has failed to establish evidence of alleged, "The claimed subject matter of the present application could not be anticipated or easily predicted from Karousos et al. due to the lack of the motivation to stack the ionic liquid non- affinitive porous layer (B) comprising a thermoplastic resin." Argument does not replace evidence where evidence 

Applicant argues at page(s) 12, particularly “It is alleged in the Office Action that outer support corresponds to an IL non-affinitive porous layer (B). However, the SILMs of Karousos et al. do not have the layer (B) comprising a thermoplastic resin. In other words, since the SILMs of Karousos et al. were prepared by using a ceramic multilayered UF membrane which consists of alpha-alumina and gamma-alumina, the ceramic multilayered UF membrane corresponds to the IL affinitive porous layer (C) containing inorganic materials of the present application (e.g., see “2./ Chemicals and substrates”) ."
page(s) 12, particularly “Karousos et al. do not disclose or suggest to stack a porous layer comprising a thermoplastic resin on the ceramic multilayered UF membrane. In particular, it is easily expected for a skilled person that stacking another layer on the ceramic multilayered UF membrane causes a decrease in a gas permeability. Since Karousos et al. evaluate and pay attention to a gas permeability of the SILMs, it is evident that there is no motivation or reason to stack another layer on the ceramic multilayered UF membrane in Karousos et al.”
In response, respectfully, the Examiner does not find the argument persuasive.  As far as it can be ascertained, the Applicant is not specifically arguing the rational of the current rejections; and the Applicant's argument is moot.



In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is unclear as to which supposed court has established a test for "Novelty and Nonobviousness" as "None of the cited references disclose or suggest the features of the present application as more precisely recited in the amended claims". Rather, "The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103." MPEP 2112

Applicant argues at page(s) 13, particularly “Further, the claimed invention of the present application exhibits advantageous properties, which are unexpected by a skilled person based on the cited references."
page(s) 13, particularly “Even if Wickham et al. US ‘839 arguably may have effects such as being able to prepare lightweight PLSS (paragraphs [0003], [0038], and [0041]), Wickham et al. US ‘839 cannot achieve both thinning and dimensional stability of membrane, due to using the PTFE (h-PTFE) as the porous support of the IL.
page(s) 13, particularly “Specifically, a PTFE is known as a resin having particularly low moldability among fluororesins. Since the molding method of a PTFE is limited, a porous PTFE membrane must generally be produced by stretch molding. Due to the stretch molding, a porous PTFE membrane tends to shrink easily and change in size. 
page(s) 13, particularly “Therefore, it is not predictable, even for a person skilled in the art, to achieve both thinning and dimensional stability of membrane from Wickham et al. US ‘839, which merely discloses the PTFE (h-PTFE) as the porous support containing the IL.”
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant has failed to present evidence of why the "the claimed invention" has unexpected results (as of MPEP 7.1602)
Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I))

Applicant argues at page(s) 13, particularly “Takano et al. JP ‘324 can provide a carbon dioxide gas separation membrane having both a good CQ: gas permeability coefficient and an improved CO2/H2 permeability coefficient ratio a (paragraph [0011]). However, it is unpredictable to produce a thin membrane, in particular without gelation of the IL, from Takano et al. JP ‘324, as explained below."
page(s) 13, particularly “Firstly, Takano et al. JP ‘324 teaches that the thickness of the porous support la is preferably 35 um or more and 150 um or less (paragraph [0054]). Actually, all the working Examples of Takano et al. JP ‘324 used the PVDF filter having a thickness of 100 um as the porous support. This thickness (100 um) is about 6.7 to 20 times as large as the thickness of the IL affinitive porous layer (C) of the working 
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant has failed to present evidence of why the "the claimed invention" has unexpected results (as of MPEP 7.1602)
Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I))
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 13, particularly “Secondly, regarding reducing thickness, Takano et al. JP ‘324 describes that the IL may gelate with a specific polymer. That is, in Takano et al. JP ‘324, since a membrane (gel "
page(s) 14, particularly “membrane) which contains the IL in gel state can retain the IL without the sealing membranes, the thickness of the whole membrane can be reduced (i.e., the sealing membranes can be omitted) (paragraphs [0061] and [0062]). On the other hand, regarding the liquid membrane (non-gel membrane), Takano et al. JP ‘324 merely discloses the three-layered membrane structure which has the liquid membrane and two sealing membranes (e.g., claim 1 and Fig. 1). Because Takano et al. JP ‘324 needs a large number of layers to operate effectively, there is a limit to reduce thickness of a three-layered membrane.

In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant has failed to present evidence of why the "the claimed invention" has unexpected results (as of MPEP 7.1602)
Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I))
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 14, particularly “Karousos et al. appear to retain the IL not in gel state but in liquid state in the membrane, in spite of using IL which has a remarkably low viscosity (e.g., see “2.1 Chemicals and materials”). In this regard, the 
page(s) 14, particularly “Specifically, a thickness of the SILMs of Karousos et al. is considered to be 1.65 mm (0.165 cm = (1 cm - 0.67 cm) / 2) due to using the monochannel tubular membrane (ID: 0.67 cm, OD: 1 cm) to infiltrate with IL (e.g., see “2.1 Chemicals and materials”). On the contrary, a thickness of the IL-containing laminate of the working Examples of the present application is 25 to 130um, because the IL affinitive porous layer (C) has a thickness of 5 or 15 um and the IL non-affinitive porous layer (B) has a thickness of 20 or 125 um. Accordingly, the thickness of the SILMs of Karousos et al. is about 12.7 to 66 times as large as the thickness of the IL- containing laminate of the working Examples of the present application.”
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant has failed to present evidence of why the "the claimed invention" has unexpected results (as of MPEP 7.1602)
Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I))
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant has failed to establish the allegation of "the effects of a membrane having not a single-layered structure but a multi-layered structure could not be predicted from Okada et al. US ‘156." Furthermore, the Applicant has failed to mention why such an allegation is mentioned.
The Applicant has failed to present evidence of why the "the claimed invention" has unexpected results (as of MPEP 7.1602)
Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I))
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 15, particularly “On the contrary, the IL-containing laminate of the present application has the features which reside in a combination of the IL affinitive porous layer (C) comprising inorganic material and the IL non-affinitive porous layer (B) comprising thermoplastic resin, and retaining the IL- containing liquid (A) within the voids of the layer (C). Thus, the IL-containing laminate can stably retain the IL while maintaining the liquid state of the IL (without gelation or the like), can be excellent in handling property, can have a thickness which is easily adjustable and can have a membrane performance which is simply and efficiently controllable, and, in particular, can be easily formed even if the membrane is thinned (e.g., paragraphs [0010] to [0012], [0022], [0047], [0077], [0120], and [0159]). These numerous desirable features of the present invention can be achieved because of the features recited in claim 1."
In response, respectfully, the Examiner does not find the argument persuasive.  Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. (MPEP 2145 PART II)
The Applicant has failed to present evidence of why the "the claimed invention" has unexpected results (as of MPEP 7.1602)
Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I))
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 15, particularly “Further, since the IL affinitive porous layer (C) comprise inorganic material, the IL- containing laminate not only can be excellent in handling property due to the rigidity derived from inorganic materials even if the membrane is thinned,"
In response, respectfully, the Examiner does not find the argument persuasive.  Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. (MPEP 2145 PART II)
The Applicant has failed to present evidence of why the "the claimed invention" has unexpected results (as of MPEP 7.1602)
Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I))
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 15, particularly “ but also can have an excellent dimensional stability due to prevention of swelling and gelation (e.g., paragraph [0077]). These effects are demonstrated by the working Examples of the present application. Again, these numerous desirable features of the present invention can be achieved because of the features recited in claim 1."

The Applicant has failed to present evidence of why the "the claimed invention" has unexpected results (as of MPEP 7.1602)
Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I))
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 15, particularly “In summary, as described above, the claimed invention is quite different from the cited references in objects and technical features. There is no proper rationale and/or reasonable expectation of success based on the combination of the cited references, by which one skilled in the art could arrive at the present invention as claimed, since the cited references fail to disclose "
page(s) 16, particularly “or suggest each of the instantly claimed features, as explained above. Further, the claimed invention exhibits unexpected, advantageous properties, as explained above. Thus, it is submitted that the present invention (claim 1 and its 
page(s) 16, particularly “Based on the foregoing considerations, Applicant respectfully requests that the Examiner withdraw the rejections.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 16, particularly “Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-6, 8-11, and 14 of co-pending Application No. 16/612,036. This rejection is respectfully traversed."
page(s) 16, particularly “As explained above, the claims have been amended herein, and upon entry of the amendments to the claims, it is submitted that the instant claims under consideration will be fully and patentably distinguished from the claims of the co-pending application, such that withdraw of the nonstatutory obviousness-type double patenting rejection is required at present.
In response, respectfully, the Examiner does not find the argument persuasive.  
Arguments as to other grounds of rejection, with other art, is not a sufficient reasoning to overcome this separate grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776